Title: Guardian Accounts, 1 May 1771
From: Washington, George
To: 



[1 May 1771]

Mr John Parke Custis In Acct with George Washington


Dr.

Sterlg
Curry


1769 





May 18
To Cash paid Mr Alexr Craig for 1 pr of Boots

1.15. 0


25
To Joseph Sole altering of them

. 2. 6


27
To his and Horses expences one Night in Alexanda

. 5. 9



To Sundries of Mr Belmain

.14.  


June 19
To Willm Carlin—Taylors Acct

1.13. 6



 To his Man & Maids Levy & Tax in 1768 Viz. 110 lbs. s.d. of Tobo @ 22/6  £2.7.3





 To ½ of 90 lbs. Tobo pd Secetary’s Fees Recordg rects in 1768 viz. 45 lbs. @ 2d.  . 7.6





 To his Man & maids Levy &ca in 1769 viz. 100 lbs. of Tobo @ 20/ 1. 0.0





To ½ of 90 lbs. of Do pd Secretary’s Fees Recordg Acct

 &ca & ⅔ of 31 lbs. ⟨Rules⟩ at the Suit of Holliday  .16.6

4.11. 3



To Postage of Letters, Invoices &ca at Sundry times from his Merchts &ca on his Busins

2. 1. 7


July 26
To the Revd Mr Boucher for a year’s Schooling & board of himself, Servt, Horses &ca

42. 1.11



To Pocket Money

1. 5.  



To the Hatter dressing his Hat &ca

. 3. 6


Septr 4
To a dress’d Deerskin to make Breeches for his Servt

. 8.  


27
To Mr Stedlar teaching him Musick 8 Months

8.12.  


Octr 16
To a pair of Boots for his Man of John Page

1.10.  


30
To Colo. Warner Lewis & Colo. Fieldg Lewis’s Bond for

800.     


Nov. 10
To Pocket Money

2.10.  


25
To Colo. Pendleton pr Rect Fee &ca v. Dunbar

7.10.  


Decr 5

   
        
         To Mr Alexr Craik Repairg ⟨his⟩ Saddles
         £0.16. 
        
   





⟨Decr⟩

   
        
         To Barbers Acct in Williamsburg
         1. 6.7
        
   







   
        
         To his Board &ca in Do pr Mrs Campbells Acct
         8. 1.0
        
   







   
        
         To his Exps: travelling to and from Wmsburg
         3.12.9
        
   


13.16. 4



To Mr Jno. Muirs Acct

. 6.  



To Mr Belmain’s Do

1. 3. 5



To Mr Ross’s Do

. 9.11


1770





Feby
To 2 pr of Boston Shoes of ⟨Hall⟩ & Gilpin
.15. 



10
To Mr Riddell—pr Acct

2. 2. 6



To John Cannon new ⟨illegible⟩

.10.  



To Pocket Money

.10.  



To Entrance money to Mr ⟨Christian⟩

1. 0. 0





895.17. 2




Balle Credited pr Contra
£ 150.    
321. 1. 8




£ 150.    
1216.18.10


1770





⟨June⟩ 21
To Peyton Randolph & Thos Man Randolph Esqrs. their Bond of this date for
250.    



28
To Cash paid the Revd Mr Boucher

75.     


July 7
To Mr Jno. Stedlar pr Rect

8.12.  


25
To Cash for Pocket Money

2.13.  


Aug. 4
To Mr George Mitchell pr acct

3.14.  



To 1 pr Knee Garters

. 2.  


⟨Sepr⟩ 15
To Cash 17/—Octr 5 to Ditto 20/

1.17.  


Decr
To Ditto to buy him Sundry necessaries at Fredericksburg, wherein 24/ for stockings of Mr Mattw Campbell is included

4. 0. 0


Jan. 1 1771
To Shrieve and Butcher for a Hat for him &ca

2.18.10



To Mr Christian teaching him Dancing pr receipt

5.     


Do 11
To Bryan Allison—Taylor’s Acct

2.10.  


29
To Sundry Stock sold him—pr Josh Valentines Letter

173.     


Feb. 15
To Mr Ross pr Acct

6.19. 3


Mar. 31
To Cash going to Baltimore

5.10.  



To 1 pr Boots from Philadelphia pr Mr Campbells Letter 57/6 Pensa.—equal to

2. 6.  



To Mr James Craik repairg his Sleeve Button’s

. 2. 6.  



To Willm Carlin—Taylor’s Acct

5. 1. 1 1/2




 250     
  299. 5. 8 1/2



Balle due Jno. Parke Custis
150     
21.15.11 1/2




£ 400     
£ 321. 1. 8   


Cr.





1769





May 5
By Balle of last Acct pr Settlemt of this date
£ 150. 0.0
368. 3. 8




By Cash on acct of Interest from Frans Foster

15.     


June 19
By Ditto of Mr Chas Washington—on Acct of Do

10.17. 6


Aug.
By Ditto of the Revd Mr Sebastian

12.     


Octr 30

   
        
         By Colo. Fieldg Lewis’s Bond taken in
         £661.13.4
        
   







   
        
         Intt thereon to the date
           85. 9.4
        
   


747. 2. 8


Decr 11
By Francis Foster on Acct of Intt

30.     


1770 Feb.
By Mr Saml Washington in part for the Interest of his Bond

26. 5.  



By Mr Jno. Washington for a yr Intt of his Bond

7.10.  




£ 150.     
1216.18.10 


1770





May 5
By Balle pr Contra
150.     
321. 1. 8


June 21
By my Draught on Messrs Hanbury’s in favr of Peyton Randolph Esqr.
250.     





£ 400.     
£ 321. 1. 8 


Memm






Besides the Contra Balle due from George Washington, there is in the hands of Robt Cary & Co. (Including the 25 Hhds of Tobo mentd to be unaccounted for at the last Settlemt of my Acct with the Genl Court) pr his Acct Currt
3789.12.10




In the hands of Messrs Hanburys pr GW’s Acct they havg sent no Acct Currt since last Settlemt with the Genl Court (Including the Sales of 17 Hhds not credited in their last Acct, & exclusive of a Draft on him in favour






of Peyton Randolph Esqr. for £250 Sterg)
400. 5. 3




In the hands of James Gildart Esqr.
153. 1. 1




And





In the hands of the following Persons upon Bond the sevl Sums annexd to their names viz.





Peyton Randolph Esqr.
250.     




Warner Lewis Esqr.

800.     



Mr Saml Washington






   
        
          
         £425.0.0
        
   







   
        
         Ditto
          100.   
        
   


525.     



Mr Charles Washington

255.     



Mr Barthw Dandridge

160.     



Mr Jno. Auge Washington

150.     



Revd Mr Sebastian
60.     




On a Mortgage from Frans Foster

500.     




4652.19. 2
 2390.     



There is also 69 Hhds of Tobo in Messrs Cary & Cos. hands Shipd in 1769 & 1770—and




18 Ditto in Messrs Hanbury’s Shipd in the above Years




In all 87 Hhds which is yet unacd for.




E. Excepted pr




Go: Washington




Settled before Peyton Randolph




George Wythe




Thomas Everard




May 1st 1771





Miss Martha Parke Custis in Acct with George Washington


Dr.





1769

Sterlg
Curry


May 5
To Balle of acct Settled with the Genl Court this day
£ 27.11.11




To a piece of Chintz £2.12.6






A hair Comb . 3.9 bought by Mr Bassett

2.16. 3


9
To Doctr De Sequayra for a Visit

1. 1. 6


June 19
To William Carlin—making a Riding dress

1. 1.  



To ½ of 90 lbs. Tobo paid Secretaries Fees Recording accts &ca in 1768 @ 2d.

. 7. 6



To ½ of Ditto paid Do for Do in 1769

. 7. 6


July 16
To Pocket Money

1. 3.  


Septr
To Sundry Expences attending a Trip to the Frederick Springs in August and Septr this year pr Acct of Particulars—this journey being undertaken purely to try the effect of the Water’s on her Complaint

36.14. 3


27
To Cash paid Mr Stedlar—teaching her 10 months musick—ending 24th Apl 1769

10.15.  


Octr 16
To Mary Saunders pr Acct & Receipt

.14.  


Novr 20
To Cash for Pocket Money

2. 5.  


Decr 22
To Miss Davenport—pr Acct

2.13. 8


4
To a ⟨Pocket⟩ Comb of Mr Jno. Carter

1.  


16
To Barber—pr Acct

. 7. 6


Do
To Doctr de Sequayra Acct & Rect

10.15.  



To Doctr Pasteurs—Do—Do

2.13. 5



To Mrs Campbell for her board

4.     


28
To her Expens. in travelg to & from Wmsburg &ca

1.17. 6



To Mr John Muir for Sundries pr Acct

10.13. 6



To Mr Ross for Do pr Do

6.11. 6



To—Awbrey for prescribing a cure for her

.10.  



1770





Apl 18
To Entrance money to Mr Christian—dancing
         
  1. 0. 0




27.11.11
99. 7. 3



To Balle credited pr Contra

 88. 2. 6




27.11.11
187. 9. 9


1770





May 5
To Balle pr Contra
27.11.11



23
To Doctr James Carter & Mr Jno. Carter’s Bond of this date for

216.     


June 18
To Mr Craig Jeweller pr Acct

1.10.  



To a Tortoize shell Comb

. 3. 7 1/2


July 7
To Pocket Money

2. 2.  


Do
To Mr Stedlars Acct

12.18.  



To ⅓ of 261 lbs. of Tobo paid at different times for Secretaries Fees at the Suit of Halliday, Recordg Accts &ca viz. 87 lbs. @ 2d.

.14. 6


⟨Aug.⟩ 3
To Messrs Heslop & Blair for a piece of Silk

10.  


4
To Cash

1. 0. 0


7
To a piece of Silk of Mr Brig’s

4. 6. 7



To Mr Hamilton for a pair of Earings

. 8. 6



To Doctr Mercer pr Acct

1.15.  



To 1¾ yards of Muslin

.15. 6



To Doctr Rumneys Acct

5. 1.  


Octr 15
To Cash

1. 0. 0


Novr
To Mr Christian for Dancing pr Mr Ross

5.     



To Doctr Steptoe for a Visit and Prescriptn

2. 3.  


Jan. 26
To a pair of Shoes of Mr Montgomerie

. 6. 8 1/2


Feb. 15
To Mr Hector Ross’s Acct

.17. 4 1/2


Apl 8
To Cash

1.10.  



To 25 pr Ct on the above Sum of 27.11.11 Sterg
6.17.11
 34. 9.10 1/2





302. 1. 8


May 1
To Balle due Miss Custis

 12.16.10    





314.18. 6



Do Do
To Carter Braxton Esqr. Philp W. Claiborne & Walker Taliaferro Gentn their Bond dated the 19th day of June 1770 but not receivd till this date ⟨for⟩

1050.     


1771





May 1
To Balle due Miss Custis

 1005.16.10





£2370.15. 4


Cr.

Sterlg
Curry


1769





May 5
By Balle of last Acct pr Settlement with the Genl Court of this date

140.13. 4


6
By a Years Intt of Mr Philp Claibornes Bond

14.  


8
By Ditto Do of Mr William Dandridges

22. 0. 5


9
By Ditto Do of Doctr Carter for Mr⟨s⟩ McKenzies Do

    10.16.   





187. 9. 9



By Balle chargd pr Contra in Sterling
27.11.11
              





187. 9. 9


1770





May 5
By Balle pr Contra

88. 2. 6


May 28
By a Years Interest of Mrs McKenzies Bond

10.16   


Do 23
By the Bond taken up by Doctr Carter—his own with Jno. Carter Secy given in place of it

216.     





 314.18. 6


1771





May 1
By Balle pr Contra

14.16.10



By Colo. Thos Moores Bond—amounting to with Interest thereon being 9 Years one month and 26 days to

2041.     





2370.15. 4 



Memm






Besides the Contra Sum due from George Washington she has





In Bank stock
£1650.      




Robt Cary & Co.’s hands
204.13.10




And—In Bonds upon Interest from





Jno. Mercer Esqr. decd

2100.     




   
      
         Burwell Bassett Esqr.
         £2100    
      
   







      
        
         Ditto
         212.6.0
        
      






      
        
         Ditto
         231.   
        
      






   
        
         Ditto
         254.   
        
   

2797. 6.  



Colo. Bernard Moore
1338.11.  




Carter Braxton Esqr.

1050.     




   
        
         Mr Barthw Dandridge
         £600    
        
   






   
        
         Ditto
         150    
        
   






   
        
         Ditto
         207.4.1
        
   






957. 4. 1




Mr Willm Dandridge

440. 9. 0



Mr Philp W. Claiborne

280.     



Doctr Jas Carter

216.     



Colo. Nathl Dandridge

110.     




£4150.11. 0
6993.15.   



E. Excepted
   pr

   Go: Washington

   Settled before

   Peyton RandolphGeorge WytheThomas Everard

May 1st 1771
